DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 11/17/2021. Claims 1-16 are presently pending and are presented for examination.
Change of Examiner of Record
Note that the examiner of record is no longer Examiner Elijah Vaughan. The examiner of record is now Examiner Madison Hughes.
Response to Amendment
The amendment filed 11/17/2021 has been entered. Applicant’s amendments to the drawings and claims have overcome the objections to the drawings and the 35 U.S.C. 112(b) rejections of claims 5-8 set forth in the previous Office action mailed 08/17/2021. Accordingly, these objections and rejections have been withdrawn. Additionally, in light of applicant’s amendments, the claims are no longer interpreted as invoking 35 U.S.C. 112 (f).
Response to Arguments
Applicant’s arguments filed 11/17/2021 have been fully considered.
	Regarding claim rejections under 35 U.S.C. 103:
On pages 16-17 of the remarks, applicant has argued that Lochocki fails to teach to “set an upper limit of the operator-required vehicle drive force used by the shift control portion, on the basis of the limitation of the output of the engine by the engine output limiting portion, while the output of the engine is limited by the engine output limiting portion with an upper limit setting portion” as recited in amended claim 1, because “signals from engine back bone 304 to transmission back bone 302 are not described at all,” and also because “the transmission back bone 302 does not provide a block in which an upper limit of the accelerator pedal position (i.e., operation amount of the accelerator pedal) is set.” Applicant has argued that Lochocki more 
The examiner agrees, and so claim 1 is rejected using new grounds of rejection under the combination of Sujan and Kadolph (US 2011/0146622 A1).
Claim Objections
Claims 9-16 are objected to because of the following informalities:
In each of claims 9-16, the first instance of the acronym “AT” should be replaced with “automatic transmission (AT).”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan (US 2015/0330500 A1) in view of Kadolph (US 2011/0146622 A1).
Regarding claim 1, Sujan teaches:
A control apparatus for a vehicle provided with an engine having a filter for removing particulate substances from an exhaust emission, drive wheels, and an automatic transmission constituting a part of a power transmitting path between the engine and the drive wheels, the control apparatus comprising: an electronic control device including a processor, a read only memory (ROM), a read access memory (RAM), and an input-output interface, the processor being configured to perform various controls of the vehicle by “As the example in FIG. 1 is a diesel-powered vehicle 100, the exhaust aftertreatment system 120 includes any component used to reduce diesel exhaust emissions, such as a selective catalytic reduction catalyst, a diesel oxidation catalyst, a diesel particulate filter, a diesel exhaust fluid doser with a supply of diesel exhaust fluid, and a plurality of sensors for monitoring the system 120 (e.g., a NOx sensor),” and “The controller 150 is shown to include a processing circuit 151 including a processor 152 and a memory 154… The one or more memory devices 154 (e.g., RAM, ROM, Flash Memory, hard disk storage, etc.) may store data and/or computer code for facilitating the various processes… the memory 154 includes modules a vehicle operation module 155, an operator interface module 156.”)
the processor further configured to: control a speed ratio of the automatic transmission on the basis of an operator-required vehicle drive force and a running speed of the vehicle with a shift control portion; control an output of the engine on the basis of the operator-required vehicle drive force with a drive power source control portion; (Paragraph 4: "Because the engine speed does not always equate to a desired final drive speed (and, consequently, vehicle speed), the transmission manipulates the engine speed to affect the drive shaft speed for a desired vehicle speed. To achieve a different drive shaft speed relative to the engine speed, some transmission systems utilize a plurality of gears that either increase or decrease the drive shaft rotational speed relative to the engine speed (e.g., 2:1, which indicates that the engine is rotating twice as fast as the output speed). Gear selection can be done by an operator of the vehicle or automatically without operator input and can be based on engine speed, vehicle speed, throttle position, and load on the engine."
limit the output of the engine, preferentially to the output control of the engine by the drive power source control portion, while the filter is plugged with the particulate substances accumulated therein with an engine output limiting portion; (Paragraph 37: “Although more power from the engine is requested, the engine restricts the power output because the increase in power comes from additional fueling, which causes additional NOx (and other) emissions that cannot be reduced to a predefined acceptable level... In another example, the DPF may not be regenerating due to a delta pressure differential across the DPF that is above a critical threshold... A non-nominal state may also refer to one or more various emissions characteristics, such as a NOx emissions amount above a predefined threshold, a NOx conversion efficiency below a predefined threshold, a particulate matter emissions amount above a threshold,” Sujan teaches the limiting of engine output despite additional driver requested power due to a delta pressure differential above a threshold interpreted to correspond to a plugged filter.)
While Sujan teaches the alteration of a shift schedule due to a limited engine output situation due to a clogged particulate filter at Paragraphs 38 and 55, Sujan does not explicitly teach the limitation listed below. However, in the same field of endeavor, Kadolph does teach this limitation:
and set an upper limit of the operator-required vehicle drive force used by the shift control portion, on the basis of limitation of the output of the engine by the engine output limiting portion, while the output of the engine is limited by the engine output limiting portion with an upper limit setting portion (Kadolph Paragraphs 42-44: “An example of such a torque control strategy uses accelerator pedal position as indicated by an accelerator position sensor (APS) 76,” and “An accelerator pedal 82 for accelerating engine 10 operates APS 76 to issue to ECU 36 a torque request that is a function of accelerator pedal position. When limiting engine torque to the engine torque limit, ECU 36 is effective to limit any torque request from APS 76 that would cause the engine torque limit to be exceeded.”)
Sujan and Kadolph are analogous art as they both generally relate to driveline control under engine limited circumstances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the driveline control teachings of Sujan by limiting the torque requested by the accelerator pedal as taught by Kadolph, because the engine torque may need to be limited based on an engine temperature threshold or an engine oil pressure threshold being exceeded.

Regarding claim 3, the combination of Sujan and Kadolph teaches the control apparatus of claim 1, and Kadolph further teaches:
wherein the operator-required vehicle drive force is an operation amount of an accelerator pedal. (Kadolph Paragraphs 42-44: “An accelerator pedal 82 for accelerating engine 10 operates APS 76 to issue to ECU 36 a torque request that is a function of accelerator pedal position. When limiting engine torque to the engine torque limit, ECU 36 is effective to limit any torque request from APS 76 that would cause the engine torque limit to be exceeded.”)

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Kadolph as applied to claim 1 above, and further in view of Hirosawa (JP 5870535 B2).
Regarding claim 2
wherein the upper limit setting portion gradually increases the upper limit after the limitation of the output of the engine by the engine output limiting portion is terminated. (Claim 1: "Wherein when the engine output restriction means is determined to [] perform [] gradual change control which gradually release[s] the restriction of the engine output")
Sujan, Kadolph, and Hirosawa are analogous art as they all generally relate to driveline control under engine limited circumstances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the driveline control teachings of Sujan and Kadolph with those of Hirosawa to prevent “slipping” or a loss of traction when releasing the engine restriction (Hirosawa Paragraph 32).

Regarding claim 4, it is encompassed in scope by claim 3 and is rejected using the same rationale.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Kadolph as applied to claims 1 and 3 above, and further in view of Dean (US 2017/0234198 A1).
Regarding claim 5, the combination of Sujan and Kadolph teaches the control apparatus of claim 1. The limitation listed below is not explicitly taught by the combination of Sujan and Kadolph, but is taught by Dean:
wherein the engine output limiting portion has a filter recovering function for automatically recovering the filter by controlling the engine so as to facilitate burning of the particulate substances accumulated in the filter during running of the vehicle, the engine output limiting portion limiting the output of the engine by performing the filter recovering function, or by implementing a control for limiting the output of the engine in addition to performing the filter recovering function. (Dean Paragraphs 46-50 and FIG. 3: “the oxygen mass flow is raised sufficiently resulting from increased exhaust flow generated by higher engine speeds from the adjustment of the transmission to a lower gear during normal operation mode to cause the particulate matter or soot built up in the DPF 38 to burn off to improve the function of the DPF 38 and return the DPF 38 to a normal operating state.” Further, “In one embodiment of the disclosure, engine speeds between about 1700 rpms to about 2300 rpms may be used to achieve the desired result.”)
Sujan, Kadolph, and Dean are analogous art as they all generally relate to driveline control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the driveline control teachings of Sujan and Kadolph to limit engine output with those of Dean to regenerate a particulate filter once an accumulation limit is reached to limit exhaust emissions (Dean Paragraphs 2 and 5).

Regarding claim 7, it is encompassed in scope by claim 5 and is rejected using the same rationale.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Kadolph as applied to claims 1 and 3 above, and further in view of Van Spijk et al. (WO 2017/182141 A1), hereinafter Van Spijk.
Regarding claim 9, the combination of Sujan and Kadolph teaches the control apparatus of claim 1, but the combination does not teach the entirety of claim 9; however, in the same field of endeavor, Van Spijk teaches:
wherein the automatic transmission is a transmission device including an electrically controlled continuously-variable transmission portion connected to the engine, a differential motor/generator and an intermediate power transmitting member, and a mechanically operated step-variable transmission portion disposed between the intermediate power transmitting member and the drive wheels, a rotary motion of the engine being transmitted 

    PNG
    media_image1.png
    408
    520
    media_image1.png
    Greyscale

the step-variable transmission portion having a plurality of frictional coupling devices which are selectively engaged and released to mechanically establish a selected one of a plurality of AT gear positions having respective different values of a ratio of a rotating speed of the intermediate power transmitting member to an output speed of the step-variable transmission portion, the shift control portion including a step-variable shifting control portion configured to shift the step-variable transmission portion to the selected AT gear position on the basis of the operator-required vehicle drive force and the running speed of the vehicle, (Van Spijk Page 3 Line 21-Page 4 Line 11 and FIG. 1: “the coupling 10 is placed between the input shaft 5 of the automatic transmission 2 and a primary shaft 21 of the CVT unit 20. The primary shaft 21 of the CVT unit 20 is provided with a primary variable pulley 22, which CVT unit 20 is further provided with a secondary variable pulley 24 on an secondary shaft 22 of the CVT unit 20 and with a drive belt 25 that is wrapped around both pulleys 23, 24 for transmitting torque there between by means of friction at a continuously variable torque and speed ratio… The switchable gearing 30 comprises an intermediate shaft 31 that is integral with or at least connected to the secondary shaft 22 and that is provided with two gear wheels 32 and 33 of different diameter that can be selectively brought in meshing, i.e. driving contact with a respectively corresponding gear wheel 34 or 35 provided on a rotationally fixed, sliding hub 36 of the output shaft 6. In the state shown in figure 1, the gear wheels 32 and 34 of the switchable gearing 30 are in engagement, which gear wheels 32 and 34 are of the same diameter, such that the switchable gearing 30 provides a 1:1 speed ratio between the intermediate shaft 31 and the output shaft 6. By axially sliding moving the hub 36 towards the right in figure 1 , e.g. by means of the said electrohydraulic control system (not shown), the said gear wheels 32 and 34 are disengagement and a second pair of gear wheels 33 and 35 is brought into engagement. In the embodiment of the switchable gearing 30 of figure 1, in particular in terms of the particular diameters of the gear wheels 33 and 35 thereof, these latter gear wheels 33 and 35 provide a speed increase from the intermediate shaft 31 to the output shaft 6." The examiner notes that the control of gear selection within the automatic transmission through frictional couplings or clutches is well known in the art and conventional in step-variable automatic transmissions.)
and an overall speed position shifting control portion configured to control the continuously-variable transmission portion on the basis of the operator-required vehicle drive force and the running speed of the vehicle, for selectively establishing a plurality of overall speed "Figure 1 shows an example of a vehicular drive line with an automatic transmission 2 with an input shaft 5 rotationally connected to (a crank shaft of) an engine 1 and with an output shaft 6 rotationally connected to driven wheels 4 via a differential gearing 3. The automatic transmission 2 is provided to be able to vary an operating point of the engine independently of the rotational speed of the driven wheels, in particular in terms of the engine torque and engine speed. The automatic transmission 2 is provided with a coupling 10, a Continuously Variable Transmission or CVT unit 20 and a two speed switchable gearing 30. The coupling 10 can be selectively closed to transmit torque between the transmission input shaft 5 and the CVT unit 20 or opened to isolate the engine 1 from the rest of the drive line. The CVT unit 20 can transmit torque at a continuously variable ratio. The switchable gearing 30 can transmit torque at two fixed ratios. The transmission 2 is further provided with a control system (not shown), typically an electrohydraulic control system, for operating it, i.e. for opening or closing the coupling 10, for controlling the ratio of the CVT unit 20 and for engaging one of the fixed ratios of the switchable gearing 30, etc." Control of the “automatic transmission 2”
the vehicle being provided with a vehicle driving electric motor which cooperates with the engine to function as a drive power source and which is operatively connected to the intermediate power transmitting member in a power transmittable manner, (Van Spijk Page 5 Line 6: “the driven wheels 4 can be driven by the motor/generator device 40")
the drive power source control portion controlling both of the engine and the vehicle driving electric motor on the basis of the operator-required vehicle drive force, the upper limit setting portion setting the upper limit of the operator-required vehicle drive force used commonly by both of the step-variable shifting control portion and the overall speed position shifting control portion, on the basis of an output of the drive power source as a whole including the vehicle driving electric motor, which output is limited as a result of the limitation of the output of the engine by the engine output limiting portion. (This limitation is interpreted to be encompassed in scope by the last limitation of claim 1, simply reciting its implementation on the specific driveline configuration as taught by Van Spijk; it is therefore rejected using the same rationale in view of Sujan and Kadolph.)
Sujan, Kadolph, and Van Spijk are analogous art as they all generally relate to driveline control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the driveline control teachings of Sujan and Kadolph with the driveline arrangement teachings of Van Spijk to favorably broaden the operating ranges of the drive sources (Van Spijk Last Paragraph).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Kadolph and Hirosawa as applied to claims 2 and 4 above, and further in view of Dean.
Claims 6 and 8 are encompassed in scope by claim 5 and are rejected using the same rationale.
.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Kadolph and Hirosawa as applied to claims 2 and 4 above, and further in view of Van Spijk.
Claims 10-12 are encompassed in scope by claim 9 and are rejected using the same rationale. 
Sujan, Kadolph, Hirosawa, and Van Spijk are analogous art as they all generally relate to driveline control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the driveline teachings for at least the reasons mentioned in the previous rejections.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Kadolph and Dean as applied to claims 5 and 7 above, and further in view of Van Spijk.
Claims 13 and 15 are encompassed in scope by claim 9 and are rejected using the same rationale. 
Sujan, Kadolph, Dean, and Van Spijk are analogous art as they all generally relate to driveline control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the driveline teachings for at least the reasons mentioned in the previous rejections.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Kadolph, Hirosawa, and Dean as applied to claims 6 and 8 above, and further in view of Van Spijk.
Claims 14 and 16 are encompassed in scope by claim 9 and are rejected using the same rationale. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662